IN THE
                            TENTH COURT OF APPEALS

                                No. 10-22-00329-CR

                             IN RE LONDELL MOZEE



                                Original Proceeding

                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-2215-C2


                            MEMORANDUM OPINION

       Londell Mozee’s petition for writ of mandamus, filed on October 7, 2022, asked

this Court to compel the trial court to rule on Mozee’s motion for judgment “Nunc Pro

Tunc.” On October 14, 2022, this Court received the trial court’s Order Denying Nunc

Pro Tunc.

       Accordingly, Mozee’s petition for writ of mandamus is now moot and is dismissed

for want of jurisdiction.


                                       TOM GRAY
                                       Chief Justice
Before Chief Justice Gray,
       Justice Smith, and
       Justice Davis 1
Petition dismissed as moot
Opinion delivered and filed October 26, 2022
Do not publish
[OT06]




1
 The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003

In re Mozee                                                                                        Page 2